676 S.E.2d 905 (2009)
ODELL
v.
LEGAL BUCKS, LLC, et al.
No. 466P08.
Supreme Court of North Carolina.
April 30, 2009.
Hada de Varona Haulsee, Winston-Salem, for Legal Bucks, LLC, et al.
Frederick L. Berry, John F. Bloss, Greensboro, for Nancy Odell.
Lisa M. Sheppard, for CALB.
Fred M. Wood, Jr., Evan M. Sauda, Charlotte, Eric A. Tirschwell, New York, NY, for Am. Legal Finance Asso.
The following order has been entered on the motion filed on the 14th day of October 2008 by Am. Legal Finance Asso. for leave to file Amicus Curiae Brief:

*906 "Motion Dismissed as moot by order of the Court in conference this the 30th day of April 2009."